Name: Commission Regulation (EEC) No 2640/85 of 19 September 1985 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 251 / 18 Official Journal of the European Communities 20 . 9 . 85 COMMISSION REGULATION (EEC) No 2640/85 of 19 September 1985 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas imports into the Community of those products originating in Yugoslavia have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established , HAS ADOPTED THIS REGULATION : Article 1 From 23 September to 31 December 1985, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3219/84 of 6 November 1984 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2) ; Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 5 of the Cooperation Agreement are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : (tonnes) CCT heading No  Description Origin 55.08 Terry towelling and similar terry I fabrics , of cotton l 62.02 Bed linen , table linen, toilet - linen and kitchen linen ; l curtains and other furnishing articles : Jugoslavia B. Other : III . Toilet linen and kitchen linen : I a) Of cotton : 1 . Of terry towelling and similar terry fabrics L CCT heading No Description Ceiling 55.08 Terry towelling and similar terry fabrics , of cotton 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing Il articles : I' 340 B. Other : III . Toilet linen and kitchen I linen : a) Of cotton : 1 . Of terry towelling and similar terry fabrics L Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 September 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 41 ; 14 . 2 . 1983 , p. 2 . 2) OJ No L 306, 23 . 11 . 1984, p. 53 .